Exhibit 10.2
VOTING AGREEMENT
     THIS VOTING AGREEMENT (this “Agreement”), dated as of November 10, 2008, by
and among Endocare, Inc., a Delaware corporation (“Parent”), Orange Acquisitions
Ltd., an Israeli corporation and a wholly owned subsidiary of Parent (“Merger
Sub”) and the undersigned shareholder (the “Shareholder”) of Galil Medical Ltd.,
an Israeli company (the “Company”). Except as otherwise provided herein,
capitalized terms that are used but not otherwise defined herein shall have the
meaning assigned to such terms in the Merger Agreement (as defined below).
RECITALS
     A. Contemporaneously with the execution of this Agreement, the Company,
Parent and Merger Sub have entered into an Agreement and Plan of Merger (the
“Merger Agreement”), which provides for, among other things the merger of Merger
Sub with and into the Company, pursuant to which Merger Sub will cease to exist
and the Company will become a wholly-owned subsidiary of Parent (the “Merger”).
     B. The Shareholder is the holder and beneficial owner of [Ÿ]% of the issued
and outstanding Company Shares.
     C. In order to induce Parent and Merger Sub to enter into the Merger
Agreement, the Shareholder wishes to enter into this Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt,
sufficiency and adequacy of which is hereby acknowledged, the parties hereto
agree as follows:
1. Representations of Shareholder. The Shareholder represents and warrants to
Parent that:
     1.1 The Shareholder is the holder and beneficial owner of the Company
Ordinary Shares and/or the Series A-1 Preferred Shares and/or the Series A-2
Preferred Shares set forth opposite the Shareholder’s name on Exhibit A hereto
(such shares collectively referred to as “Company Shares”), free and clear of
all Encumbrances, except as set forth in Schedule 2.1(a)(i) of the Major
Shareholders Agreement between Parent, the Company and the Major Shareholders of
the Company listed thereunder (the “Major Shareholders Agreement”) and, except
for this Agreement or as set forth or disclosed in the Merger Agreement
(including, without limitations, the Company Disclosure Schedule) or in
Schedule 2.1(a)(i) of the Major Shareholders Agreement, there are no options,
warrants or other rights, agreements, arrangements or commitments of any kind or
nature whatsoever to which the Shareholder is a party relating to the pledge,
disposition or Voting (as defined below) of any Company Shares and there are no
Voting trusts or Voting agreements with respect to such shares.
     1.2 The Shareholder does not beneficially own any Company Shares other than
as set forth in Exhibit A hereto and does not have any options, warrants or
other rights to acquire any additional shares of Share Capital of the Company or
any security exercisable for or convertible

1



--------------------------------------------------------------------------------



 



into shares of Share Capital of the Company (other than upon conversion of such
Company Shares).
     1.3 Except as set forth on Schedule 1.3, the Shareholder does not
beneficially own any shares of Capital Stock of Parent.
     1.4 The Shareholder has full power and authority and has taken all actions
necessary to enter into, execute and deliver this Agreement and to perform fully
the Shareholder’s obligations hereunder.
     1.5 This Agreement has been duly executed and delivered by the Shareholder
and constitutes the legal, valid and binding obligation of the Shareholder
enforceable against the Shareholder in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting creditors’ rights generally and
by general equitable principles (regardless of whether enforceability is
considered in proceeding in equity or at Law).
     1.6 Except as may be required pursuant to applicable securities Laws, no
notices, reports or other filings are required to be made by the Shareholder
with, nor are any consents, registrations, approvals, permits or authorizations
required to be obtained by the Shareholder from, any Governmental Authority, in
connection with the execution, delivery and performance of this Agreement by the
Shareholder.
     1.7 Except as set forth in Schedule 2.1(a)(i) of the Major Shareholders
Agreement, the execution, delivery and performance of this Agreement by the
Shareholder does not, and the consummation by the Shareholder of the
transactions contemplated hereby will not, result in a violation or breach of,
or constitute (with or without due notice or lapse of time or both) a default
under or give rise to any right of termination, cancellation, modification or
acceleration (with or without due notice or lapse of time or both) under any
contract, agreement, arrangement or commitment, including, with out limitations,
its Memorandum of Association, Articles of Association, certificate of
incorporation, bylaws or equivalent organizational documents, to which the
Shareholder is a party or which is binding on it, or its assets and will not
result in the creation of any Encumbrances on any of the assets or properties of
the Shareholder.
2. Agreement to Vote; Proxy. The Shareholder hereby agrees to Vote the
Shareholder’s Company Shares as follows at every meeting and/or class meeting of
the shareholders of the Company and at every adjournment or postponement thereof
or at any written action of the shareholders, or otherwise:
     (a) in favor of adoption and approval of the Merger Agreement and the
Merger and the other Transactions contemplated thereby;
     (b) against any action or agreement that would compete with, or impede, or
interfere with or that would reasonably be expected to discourage the Merger and
the other Transactions or inhibit the timely consummation of the Merger and the
other Transactions;

2



--------------------------------------------------------------------------------



 



     (c) except for the Merger, against any Acquisition Proposal, or merger,
consolidation, business combination, reorganization, recapitalization,
liquidation or sale or transfer of any material assets of the Company or its
Subsidiaries;
     (d) in favor of the amendment to the articles of association of the Company
in the form attached as Exhibit B hereto (the “Amended Articles”); and
     (e) against any action or agreement that would compete with, or impede, or
interfere with or that would reasonably be expected to discourage the
transactions contemplated by the Pre-Closing Shareholders Agreement or inhibit
the timely filing of the Amended Articles or consummation of the transactions
contemplated by the Pre-Closing Shareholders Agreement.
     The Shareholder hereby delivers to Michael Rodriguez and Clint Davis an
irrevocable proxy (the “Company Proxy”), in the form attached hereto as
Exhibit C, to Vote the Shareholder’s Company Shares. The Company Proxy delivered
by the Shareholder pursuant to this Section 2 shall be irrevocable, to the
fullest extent permissible by applicable Law, during the term of this Agreement.
The proxy granted in this Section 2 shall automatically expire upon the
termination of this Agreement.
     For purposes of this Agreement, “Vote” or “Voting” includes voting in
person or by proxy in favor of or against any action, otherwise consenting or
withholding consent in respect of any action or taking any other action in favor
of or against any action, at every meeting and/or class meeting of the
shareholders of the Company and at every adjournment or postponement thereof or
at any written action of the shareholders, or otherwise.
3. Board Composition. At any meeting of the stockholders of Parent to be held
following the Effective Time (as defined in the Merger Agreement) and before the
first anniversary of the first annual meeting of the stockholders of Parent
following the Effective Time, (the “Anniversary Date”) or June 30, 2010, if
earlier, the Shareholder hereby agrees to Vote (or cause to be Voted) such
Shareholder’s shares of Parent common stock for the election of each person on
the director slate approved by the Nominating and Corporate Governance Committee
of Parent, for terms not to exceed the Anniversary Date and consistent with the
provisions of Section 5.16 of the Merger Agreement.
4. No Voting Trusts. The Shareholder agrees that the Shareholder will not, nor
will the Shareholder permit any Person under the Shareholder’s control to,
deposit any of its Company Shares in a Voting trust or subject any of the
Shareholder’s Company Shares to any arrangement with respect to the Voting of
such Company Shares in a manner inconsistent with this Agreement.
5. No Proxy Solicitations; Additional Covenants. The Shareholder agrees that the
Shareholder will not, nor will the Shareholder permit any Person under the
Shareholder’s control, to:

5.1   solicit, initiate, encourage, or take any other action or facilitate any
action designed to facilitate any inquiries or the making of any proposal or
offer that constitutes, or could reasonably be expected to lead to, any
Acquisition Proposal, including without limitation (A) approving any transaction
under Section 203 of the Delaware General Corporation

3



--------------------------------------------------------------------------------



 



    Law (“DGCL”) or any similar Israeli Laws, (B) approving any Person becoming
an “interested stockholder” under Section 203 of the DGCL or any similar Israeli
Laws, or (C) amending or granting any waiver or release under any standstill or
similar agreement with respect to any of Company’s Share Capital; or

     5.2 enter into, continue or otherwise participate in any discussions or
negotiations regarding, furnish to any Person any information with respect to,
assist or participate in any effort or attempt by any Person with respect to, or
otherwise cooperate in any way with, any Acquisition Proposal; or
     5.3 solicit, initiate, encourage, or take any other action or facilitate
any action in opposition to or competition with the consummation of the Merger
and the other Transactions, or otherwise encourage or assist any Person in
taking or planning any action which would compete with, or impede, or interfere
with or that would reasonably be expected to discourage the Merger or any other
Transaction, or inhibit the timely consummation of the Merger and the other
Transactions in accordance with the terms of the Merger Agreement; or
     5.4 directly or indirectly encourage, initiate or cooperate in a
shareholders’ Vote or action by consent of the Company’s Shareholders in
opposition to or in competition with the consummation of the Merger and the
other Transactions.
6. Undertaking Not to Transfer Company Shares. On or after the date hereof and
during the term of this Agreement, except as contemplated by this Agreement and
the Merger Agreement, and except as set forth in Schedule 2(a)(i) of the Major
Shareholders Agreement, the Shareholder agrees not to (a) transfer, sell, offer,
exchange, pledge (other than floating charges) or otherwise dispose of or
encumber (each, a “Transfer”) any of the Shareholder’s Company Shares, except
pursuant to the Merger Agreement, or (b) enter into any contract, option or
other agreement or understanding with respect to any Transfer of any or all of
the Shareholder’s Company Shares or any interest therein; provided, however,
that the Shareholder may Transfer any of its Company Shares or any interest
contained therein to any Affiliate of the Shareholder, provided that such
assignee enters into a Voting Agreement, in substantially the same form as this
Agreement, with respect to such Company Shares.
7. Additional Purchases. The Shareholder agrees that the Shareholder will not
purchase or otherwise acquire beneficial ownership of, or voluntarily acquire
the right to Vote or share in the Voting of, any Company Shares after the
execution of this Agreement (“Additional Shares”), unless the Shareholder
delivers to Parent and Merger Sub immediately after such purchase or acquisition
an irrevocable Company Proxy with respect to such Additional Shares. Without
limiting the foregoing, the Shareholder agrees that any Additional Shares
acquired or purchased by it shall be subject to the terms of this Agreement.
8. Specific Performance. The parties acknowledge that there may be no adequate
remedy at Law for a breach of this Agreement and that money damages may not be
an appropriate remedy for breach of this Agreement. Therefore, the parties agree
that each party has the right to injunctive relief and specific performance of
this Agreement in the event of any breach hereof. The remedies set forth in this
Section 8 and any applicable Law are cumulative and shall in no way limit any
other remedy any party hereto has at Law, in equity or pursuant hereto.

4



--------------------------------------------------------------------------------



 



9. Entire Agreement; Amendment; Waiver. This Agreement (including the exhibits
hereto) and the Company Proxy contains the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters and
all contemporaneous oral agreements and understandings. Any provision of this
Agreement may be amended or waived if, and only if, such amendment or waiver is
in writing and signed, in the case of an amendment, by Parent, Merger Sub and
the Shareholder, or in the case of a waiver, by the party or parties against
whom the waiver is to be effective. No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
10. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) if delivered personally, or if sent by
facsimile or email, on the date of such delivery or sending (provided such
delivery or sending is during regular business hours, and if not, then on the
next Business Day), (b) on the first Business Day following the date of dispatch
if delivered utilizing a next-day service by a recognized next-day courier, or
(c) on the earlier of confirmed receipt or the fifth Business Day following the
date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. All notices hereunder shall be delivered to the
addresses set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:
if to Parent or Merger Sub, to:
Endocare, Inc.
201 Technology Drive
Irvine, CA 92618
Attention: Clint B. Davis
Facsimile: (949) 450-5310
Email: cdavis@endocare.com
with a copy (which shall not constitute notice) to:
Gibson, Dunn & Crutcher LLP
3161 Michelson Drive, Suite 1200
Irvine, CA 92612
Attention: Michelle A. Hodges
Facsimile: (949) 475-4703
Email: mhodges@gibsondunn.com
if to the Shareholder, to the address set forth on Exhibit A.

5



--------------------------------------------------------------------------------



 



with a copy (which shall not constitute notice) to:
Arnold & Porter LLP
399 Park Avenue
New York, NY 10022
Attention: Steven Tepper
Facsimile: (212) 715-1399
Email: Steven.Tepper@aporter.com
11. Survival. The representations and warranties of the parties contained in
this Agreement shall terminate upon termination of this Agreement.
12. Miscellaneous.
     11.1 Governing Law And Venue. This Agreement shall be governed and
construed in accordance with the laws of the State of Israel, without regard to
conflict of laws principles thereof. Any action or proceeding seeking to enforce
any provision of, or based on any right arising out of, this Agreement may be
brought against any of the parties exclusively in the District Court of Tel
Aviv, and each of the parties consents to the exclusive jurisdiction of such
courts in any such action or proceeding and waives any objection to venue laid
therein.
     11.2 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted herefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.
     11.3 Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of Law or otherwise, by any party without the prior written
consent of Parent (in the case of an assignment by the Shareholder) or the
Shareholder (in the case of an assignment by Parent or Merger Sub), and any such
assignment without such prior written consent shall be null and void. Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the parties and their respective successors
and assigns.
     11.4 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement.
     11.5 Termination. This Agreement shall terminate upon the earliest to occur
of (i) the Effective Time; and (ii) the termination of the Merger Agreement in
accordance with its terms; provided that, in the event of termination of this
Agreement under clause (i), Section 3 shall

6



--------------------------------------------------------------------------------



 



survive until the Anniversary Date.
     11.6 Further Assurances. Each party hereto shall execute and deliver such
additional instruments and other documents and shall take such further actions
as may be necessary or desirable to effectuate, carry out and comply with all of
the terms of this Agreement.
     11.7 Headings. The heading references herein are for convenience purposes
only, and shall not be deemed to limit or affect any of the provisions hereof or
their interpretation.
     11.8 Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person, including employees of
the Company, other than the parties and their respective successors and
permitted assigns, any legal or equitable right, benefit or remedy of any nature
under or by reason of this Agreement.
[Signature Page Follows]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Voting Agreement as of the date first written above.

            ENDOCARE, INC.
      By:           Name:   Michael R. Rodriguez        Title:   Senior Vice
President, Finance and Chief Financial Officer        ORANGE ACQUISITIONS LTD.
      By:           Name:   Michael R. Rodriguez        Title:   Treasurer     

[SHAREHOLDER SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



FORM OF COMPANY PROXY
     I,                      (I.D. Number/Company Number                     )
of                                          , in my capacity as shareholder of
Galil Medical Ltd., an Israeli corporation (the “Company”), hereby appoint each
of                      and                     , or their designated
representatives, to vote on my behalf and in my name with respect to all the
Company Shares held by us/me, as follows:       
     (a) FOR any resolution, proposal, or other action with respect to the
approval and adoption of (i) the Agreement and Plan of Merger, dated as of
November 10, 2008 (the “Merger Agreement”), by and among the Company, Endocare,
Inc., a Delaware corporation (“Parent”) and Orange Acquisitions Ltd., an Israeli
corporation and a wholly owned subsidiary of Parent (“Merger Sub”), and (ii) any
resolution, proposal, or other action with respect to the approval of the merger
(the “Merger”) and any other transaction contemplated by the Merger Agreement or
any other agreement ancillary thereto (collectively, the “Transactions”);
     (b) AGAINST any resolution, proposal, or other action with respect to any
action or agreement that would compete with, or materially impede, or interfere
with or that would reasonably be expected to discourage the Merger and the other
Transactions or the or inhibit the timely consummation of the Merger and the
other Transactions;
     (c) except for the Merger, AGAINST any Acquisition Proposal, or merger,
consolidation, business combination, reorganization, recapitalization,
liquidation or sale or transfer of any material assets of the Company or its
Subsidiaries;
     (d) FOR the Amended Articles;
(e) against any action or agreement that would compete with, or impede, or
interfere with or that would reasonably be expected to discourage the
transactions contemplated by the Pre-Closing Shareholders Agreement or inhibit
the timely filing of the Amended Articles or consummation of the transactions
contemplated by the Pre-Closing Shareholders Agreement; and
(f) to the extent required, FOR the approval of any other resolution approved by
the Board of Directors of the Company, in its meeting dated November 9, 2008,
the minutes of which are attached as Annex I hereto.
     “Vote” means voting in person or by proxy in favor of or against any
action, otherwise consenting or withholding consent in respect of any action or
taking other action in favor of or against any action. This Proxy applies to any
Vote at any meeting of the shareholders of the Company and any class meeting,
and any adjournment or postponement thereof, at which the matters described
above are considered or at any written action of the shareholders, or otherwise.
     This Proxy is coupled with an interest, revokes all prior proxies granted
by the undersigned with respect to the subject matter hereof and excluding the
proxy granted by the

9



--------------------------------------------------------------------------------



 



undersigned pursuant to the Pre-Closing Shareholders Agreement, and is
irrevocable until such time as the Voting Agreement (the “Voting Agreement”),
dated as of November 10, 2008, among Parent, Merger Sub and certain shareholders
of the Company, including the undersigned, terminates in accordance with its
terms, at which time this Proxy shall expire.
     Except as otherwise provided herein, capitalized terms that are used but
not otherwise defined herein shall have the meaning assigned to such terms
pursuant to the Voting Agreement.

                  Dated: November____, 2008    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

10